DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 9/03/2022. Claims 7 and 15 were amended. Claims 9, 14, were canceled. No claims were added. Likewise, claims 1-8, 10-13 and 15-19 were pending for examination. 

Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 4, claim 6 in line 3, claim 7 in line 4, claim 11 in line 3, claim 15 in lines 3-4 all recite:
“…VR or AR system” and/or “VR or AR protocols…”,
all of which is vague and unclear as to exactly what technical feature is being described. If VR or AR in the claims represents Virtual Reality or Augmented Reality as found in Applicant’s Specification, then Virtual Reality or Augmented Reality should be used in the claim language as well. The current verbage introduces ambiguity in the claims regarding “VR or AR system” and/or “VR or AR protocols”, thereby rendering the subject matter of the claims unclear. 
Claims 2-6 depend from claim 1, claims 8 and 10-13 depend from claim 7 and claims 16-19 depend from claim 15 and all are also rejected for the same reasons above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aghara et al., (U.S. Patent 10,580,267).

Regarding claim 1, Aghara teaches a haptic garment (Fig 2; wearable article 202 with a haptic actuator) comprising:
a body configured to couple with a subject (Fig 2, col 8:17-25; wearable article 202 is depicted as a full body haptic suit and may cover some or all of a user's body);
an input (col 9:6-9; communication means of controller) supported on or in the body and configured to receive stimuli signals from a VR or AR system (col 8:64 – col 9:3; wearable article 202 may include a controller 204 with communication means. The controller 204 may communicate with the haptic actuator 208. The controller 204 may receive information from the simulated environment software. The information may be sent to the haptic actuator 208 as commands for the haptic actuator 208 to provide feedback to the user wearing the wearable article 202.)
a port (connection point) coupled with the body, the port being configured to removably couple a stimulus module, the stimulus module producing a physical stimulus as a function of the stimuli signals. (col 8:39-50; after haptic actuator 208 has been attached to a first location on the wearable article 202, the haptic actuator 208 may be moved to a second location on the wearable article 202. The haptic actuator 208 may be moved to any number of locations on the wearable article 202. In one aspect, the wearable article 202 may have a predetermined number of connection points for the haptic actuator 208 to be attached to the wearable article 202. The wearable article 202 is capable of having one haptic actuator attached or a plurality of haptic actuators attached to the surfaces of the wearable article 202).

Regarding claim 2, Aghara teaches the haptic garment of claim 1 and Aghara further teaches wherein the port comprises a mechanical fastener to removably couple the stimulus module (Fig 1, col 6:51-54; movable haptic actuator may have a fastener that is employed to attach or couple the movable haptic actuator to the wearable article).
Regarding claim 3, Aghara teaches the haptic garment of claim 1 and Aghara further teaches comprising a plurality of stimulus modules, each module having a module interface configured to couple with the port (Llyod, from an analogous communication art, teaches the concept of using a port to attach or connect thereto an I/O device (¶041; one or more wearable pads 226 with terminal for connecting and disconnecting to haptic feedback device 10).

Regarding claim 4, Aghara teaches the haptic garment of claim 1 and Aghara further teaches wherein the body comprises a vest (col 8:25-34; A full body haptic suit may be one piece or may have multiple components that are connected to one another while worn by a user… wearable article 202 may also refer to any type of wearable article including but not limited to gloves, vests, shirts, pants, shorts, socks, hats, hoods, arm bands, sleeves, leggings, shoes, etc.).

Claim Rejections - 35 USC § 103

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al., (U.S. Patent 10,580,267) in view of Mani (U.S. Patent Application Pub. 2019/0087002). 

Regarding claim 5, Aghara teaches the haptic garment of claim 1 and further teaches that wearable article 202 may also refer to any type of wearable article including but not limited to full body suite, gloves, vests, shirts, pants, shorts, socks, hats, hoods, arm bands, sleeves, leggings, shoes, etc. (col 8:25-34), but Aghara is silent on wherein the body comprises a jacket.
Mani from an analogous haptic garment art teaches the concept wherein the body comprises a jacket (¶042; gaming suit 226B may include a gaming vest, a gaming jacket, a complete body suit, or a clothing item where the haptic feedback interface 108 may be embedded). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment including haptic information input/output of Aghara with the concept wherein the body of the garment comprises a jacket, as taught by Mani simply as one of many known alternate forms of haptic garments and the bodies thereof.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al., (U.S. Patent 10,580,267) in view of Venkatesan et al. (U.S. Patent Application Pub. 2016/0175704).                   

Regarding claim 6, Aghara teaches the haptic garment of claim 1, but Aghara is silent on a translator. 
Venkatesan from an analogous haptics driving art teaches the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol (¶068; protocol manager may encode haptic drive signals according to one or more standardized or proprietary protocols associated with the host device and a controller i.e., XPC handler 424/communication handler that may interface with XPC service 425. In this example configuration, XPC service 425 receives the encoded drive signals at incoming packets 426, and USB (“Universal Serial Bus”) communication handler 427 transmits the encoded haptic drive signals to controller 430 in a USB compliant format). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment of Aghara with the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol using a port, as taught by Venkatesan above, as an alternate means to attach/connect an I/O device thereto.

Claims 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al., (U.S. Patent 10,580,267) in view of Afshar (International Publication WO 2007/022064).    
           
Regarding claim 7, (Currently Amended) Aghara  teaches a haptic garment (Fig 2; wearable article 202 with a haptic actuator) comprising: 
a body configured to couple with a subject (Fig 2, col 8:17-25; wearable article 202 is depicted as a full body haptic suit and may cover some or all of a user's body); 
an input (col 9:6-9; communication means of controller) on or in the body (Figs 2-3) and configured to receive a tactile stimulus signal from a VR or AR system (col 8:64 – col 9:3; controller 204 may receive information from the simulated environment software. The information may be sent to the haptic actuator 208 as commands for the haptic actuator 208 to provide feedback to the user wearing the wearable article 202.); 
a converter (controller 204) configured to receive the tactile stimulus signal stimuli  signals from the input (col 8:64 – col 9:3; controller 204 may receive information from the simulated environment software); 
a stimulus module (haptic actuator 208) configured to produce a physical stimulus as a function of the tactile stimulus signal, the stimulus module having a prescribed specification, the converter configured to produce a tactile stimulus module signal as a function of the prescribed specification and the tactile stimulus signal, the stimulus module producing the physical stimulus as a function of the stimulus module signal (col 8:64 – col 9:3; wearable article 202 with controller 204 which communicates with haptic actuator 208. The controller 204 may receive information from the simulated environment software and information may be sent to the haptic actuator 208 as commands for the haptic actuator 208 to provide feedback to the user wearing the wearable article 202). 
Aghara is silent on the converter being configured to down- convert the tactile stimulus module signal to produce a down-converted tactile stimulus module signal, the stimulus module producing the physical stimulus as a function of the down-converted tactile stimulus module signal. Afshar from an analogous haptic systems art teaches a converter being configured to down- convert the tactile stimulus module signal to produce a down-converted tactile stimulus module signal, the stimulus module producing the physical stimulus as a function of the down-converted tactile stimulus module signal (pg. 16 lines 4-11; haptic effects of the haptic sound signal may then be separated from the sound component of the haptic sound signal by separating the haptic sound signal into two tracks and processing each one. One of the tracks is processed by a low pass filter to generate a sound signal and the other by a high pass filter followed by a down-converter to generate a haptic signal. Both up-conversion and down-conversion can be implemented by digital signal processors or any other appropriate signal processor. The output signal of the low pass filter can be sent to audio speakers while the output signal of the down-converter can be sent to vibrators of a vibration device). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment of Aghara with the concept of the converter being configured to down- convert the tactile stimulus module signal to produce a down-converted tactile stimulus module signal, the stimulus module producing the physical stimulus as a function of the down-converted tactile stimulus module signal, as taught by Afshar iso that down-conversion can be implemented by a processor whereby the down-converted signal can be sent to vibrators of a vibration device for haptic stimuli.

Regarding claim 10, Aghara and Afshar teach the haptic garment of claim 7, and Aghara further teaches wherein the stimulus module (is removably couplable to the body (col 8:39-50; after haptic actuator 208 has been attached to a first location on the wearable article 202, the haptic actuator 208 may be moved to a second location on the wearable article 202. The haptic actuator 208 may be moved to any number of locations on the wearable article 202. In one aspect, the wearable article 202 may have a predetermined number of connection points for the haptic actuator 208 to be attached to the wearable article 202. The wearable article 202 is capable of having one haptic actuator attached or a plurality of haptic actuators attached to the surfaces of the wearable article 202).

Regarding claim 12, Aghara and Afshar teach the haptic garment of claim 7 and Aghara further teaches wherein the body comprises a vest (col 8:25-34; A full body haptic suit may be one piece or may have multiple components that are connected to one another while worn by a user… wearable article 202 may also refer to any type of wearable article including but not limited to gloves, vests, shirts, pants, shorts, socks, hats, hoods, arm bands, sleeves, leggings, shoes, etc.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al., (U.S. Patent 10,580,267) in view of Afshar (International Publication WO 2007/022064) further 
in view of Mani (U.S. Patent Application Pub. 2019/0087002). 

Regarding claim 13, Aghara and Afshar teach the haptic garment of claim 7, but both Aghara and Afshar are silent on wherein the body comprises a jacket.
 Mani from an analogous haptic garment art teaches the concept wherein the body comprises a jacket (¶042; gaming suit 226B may include a gaming vest, a gaming jacket, a complete body suit, or a clothing item where the haptic feedback interface 108 may be embedded). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment including haptic information input/output of Aghara with the concept wherein the body of the garment comprises a jacket, as taught by Mani simply as one of many known alternate forms of haptic garments and the bodies thereof.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al., (U.S. Patent 10,580,267) in view of Afshar (International Publication WO 2007/022064) further in view of Eagleman et al.  (U.S. Patent Application Pub. 2018/0233163).    

Regarding claim 8, Aghara and Afshar teach the haptic garment of claim 7, but both are silent on wherein the converter is configured to determine the requirements of the stimulus module, the converter producing the stimulus module signal as a function of the requirements. Eagleman from an analogous haptics art further teaches the concept wherein a converter is configured to determine the requirements of the stimulus module, the converter producing the stimulus module signal as a function of the requirements (¶055; determines which symbolic linguistic representations to use, such as phoneme or non-phoneme-associated components and does so). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment of Aghara and Afshar with the concept of the converter being configured to determine the requirements of the stimulus module, the converter producing the stimulus module signal as a function of the requirements, as taught by Eagleman for the advantage to encode/map feature sets associated with a set of objects to one or more of: subdomains, subregions, sub-clusters, sublayers, etc. of an array of tactile interface devices so different stimulus aspects are associated with the array of tactile interface devices (Eagleman; ¶064).

Regarding claim 9, Aghara and Afshar teach the teach the haptic garment of claim 7, and Afshar further teaches wherein the converter is configured to down-convert the functionality of the stimulus module via the stimulus module signal (pg. 16 lines 4-11, haptic effects of the haptic sound signal may then be separated from the sound component of the haptic sound signal by separating the haptic sound signal into two tracks and processing each one. One of the tracks is processed by a low pass filter to generate a sound signal and the other by a high pass filter followed by a down-converter to generate a haptic signal. Both up-conversion and down-conversion can be implemented by digital signal processors or any other appropriate signal processor. The output signal of the low pass filter can be sent to audio speakers while the output signal of the down-converter can be sent to vibrators of a vibration device). The motivation is the same as claim 7 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al. (U.S. Patent 10,580,267) in view of Afshar (International Publication WO 2007/022064) further in view of Venkatesan et al. (U.S. Patent Application Pub. 2016/0175704).                     

Regarding claim 11, Aghara and Afshar teach the haptic garment of claim 7, but both Aghara and Afshar are silent on the haptic garment further comprising a translator. Venkatesan from an analogous haptics driving art teaches the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol (¶068; protocol manager may encode haptic drive signals according to one or more standardized or proprietary protocols associated with the host device and a controller i.e., XPC handler 424/communication handler that may interface with XPC service 425. In this example configuration, XPC service 425 receives the encoded drive signals at incoming packets 426, and USB (“Universal Serial Bus”) communication handler 427 transmits the encoded haptic drive signals to controller 430 in a USB compliant format). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment of Aghara with the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol using a port, as taught by Venkatesan above, as an alternate means to attach/connect an I/O device thereto.


Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al., (U.S. Patent 10,580,267) in view of Venkatesan et al. (U.S. Patent Application Pub. 2016/0175704).              

Regarding claim 15, (Currently Amended) Aghara teaches a haptic garment (Fig 2; wearable article 202 with a haptic actuator) comprising:
a body configured to couple with a subject (Fig 2, col 8:17-25; wearable article 202 is depicted as a full body haptic suit and may cover some or all of a user's body);
an input (col 9:6-9; communication means of controller) on or in the body (Figs 2-3) and configured to receive stimuli from a VR or AR system (col 8:64 – col 9:3; controller 204 may receive information from the simulated environment software. The information may be sent to the haptic actuator 208 as commands for the haptic actuator 208 to provide feedback to the user wearing the wearable article 202);
a port (connection point(s)) for communicating with the given stimulus module to receive the stimulus signal, the stimulus module producing a physical stimulus as a function of the stimuli signals. (col 8:39-50; after haptic actuator 208 has been attached to a first location on the wearable article 202, the haptic actuator 208 may be moved to a second location on the wearable article 202. The haptic actuator 208 may be moved to any number of locations on the wearable article 202. In one aspect, the wearable article 202 may have a predetermined number of connection points for the haptic actuator 208 to be attached to the wearable article 202. The wearable article 202 is capable of having one haptic actuator attached or a plurality of haptic actuators attached to the surfaces of the wearable article 202).
Aghara is silent on a translator. Venkatesan from an analogous haptics driving art teaches the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in one of two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol readable by a given stimulus module (¶068; protocol manager may encode haptic drive signals according to one or more standardized or proprietary protocols associated with the host device and a controller i.e., XPC handler 424/communication handler that may interface with XPC service 425. In this example configuration, XPC service 425 receives the encoded drive signals at incoming packets 426, and USB (“Universal Serial Bus”) communication handler 427 transmits the encoded haptic drive signals to controller 430 in a USB compliant format). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment of Mani with the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol using a port, as taught by Venkatesan above, as an alternate means to attach/connect an I/O device thereto.

Regarding claim 16, Aghara and Venkatesan teach the haptic garment of claim 15, and Aghara further teaches wherein the body comprises a vest (col 8:25-34; A full body haptic suit may be one piece or may have multiple components that are connected to one another while worn by a user… wearable article 202 may also refer to any type of wearable article including but not limited to gloves, vests, shirts, pants, shorts, socks, hats, hoods, arm bands, sleeves, leggings, shoes, etc.).

Regarding claim 18, Aghara and Venkatesan teach the haptic garment of claim 15, and Aghara further teaches the concept, wherein the port is configured to removably couple with a stimulus module (col 8:39-50; after haptic actuator 208 has been attached to a first location on the wearable article 202, the haptic actuator 208 may be moved to a second location on the wearable article 202. The haptic actuator 208 may be moved to any number of locations on the wearable article 202. In one aspect, the wearable article 202 may have a predetermined number of connection points for the haptic actuator 208 to be attached to the wearable article 202. The wearable article 202 is capable of having one haptic actuator attached or a plurality of haptic actuators attached to the surfaces of the wearable article 202; Examiner interprets haptic actuator 208 as a stimulus module).

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al., (U.S. Patent 10,580,267) in view of Venkatesan et al. (U.S. Patent Application Pub. 2016/0175704) further in view of Mani (U.S. Patent Application Pub. 2019/0087002). 

Regarding claim 17, Aghara and Venkatesan teach the haptic garment of claim 15, and Aghara further teaches that wearable article 202 may also refer to any type of wearable article including but not limited to full body suite, gloves, vests, shirts, pants, shorts, socks, hats, hoods, arm bands, sleeves, leggings, shoes, etc. (col 8:25-34), but Aghara and Venkatesan are silent on wherein the body comprises a jacket.
Mani from an analogous haptic garment art teaches the concept wherein the body comprises a jacket (¶042; gaming suit 226B may include a gaming vest, a gaming jacket, a complete body suit, or a clothing item where the haptic feedback interface 108 may be embedded). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment including haptic information input/output of Aghara and Venkatesan with the concept wherein the body of the garment comprises a jacket, as taught by Mani simply as one of many known alternate forms of haptic garments and the bodies thereof.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aghara et al., (U.S. Patent 10,580,267) in view of Venkatesan et al. (U.S. Patent Application Pub. 2016/0175704) further in view of Eagleman et al.  (U.S. Patent Application Pub. 2018/0233163).             

Regarding claim 19, Aghara and Venkatesan teach the haptic garment of claim 15, and Aghara further teaches a converter (controller 204) configured to receive the tactile stimulus signal stimuli signals from the input (col 8:64 – col 9:3; controller 204 may receive information from the simulated environment software); 
a stimulus module (haptic actuator 208) configured to produce a physical stimulus as a function of the tactile stimulus signal, the stimulus module having a prescribed specification, the converter configured to produce a tactile stimulus module signal as a function of the prescribed specification and the tactile stimulus signal, the stimulus module producing the physical stimulus as a function of the stimulus module signal (col 8:64 – col 9:3; wearable article 202 with controller 204 which communicates with haptic actuator 208. The controller 204 may receive information from the simulated environment software and information may be sent to the haptic actuator 208 as commands for the haptic actuator 208 to provide feedback to the user wearing the wearable article 202). 
Aghara and Venkatesan are both silent on the stimulus module having a prescribed specification, a converter configured to receive the stimuli signals from the input; the converter configured to produce a stimulus module signal as a function of the prescribed specification and the stimulus signal. Eagleman from an analogous haptics art teaches the concept of a stimulus module having a prescribed specification (¶016; module receives communication dataset transforming communication dataset into set of speech components; Examiner interprets set of speech components as a prescribed specification), a converter (¶055; TTS engine; configured to receive the stimuli signals from the input (t¶053-¶054; transforming communication dataset into set of speech components functions to convert text data into a “continuous time” component representation. … includes functions providing step for converting text data to a speech signal or subcomponents of a speech signal, from which haptic encodings can be generated) the converter configured to produce a stimulus module signal as a function of the prescribed specification (¶055; TTS engine implements synthesizer that converts language text into speech and/or renders symbolic linguistic representations (e.g., phonetic transcriptions, phonemic transcriptions, morphological transcriptions, etc.) into speech components without generating sound… acoustic components include phonemes or finer-time-scale acoustic components used to construct phonemes… acoustic components can be phonemes, sub-phoneme components, and/or super-phoneme assemblies, and can include aspects of tone, stress, or any other suitable phoneme feature and also generate non-phoneme-associated components (e.g., phones, senones, subphones, diphones, triphones, quinphones, diphthongs, triphthongs, utterances, fillers, etc.) or any other suitable components) and the stimulus signal. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment of Aghara with the concept of the stimulus module having a prescribed specification and a converter configured to receive the stimuli signals from the input; the converter configured to produce a stimulus module signal as a function of the prescribed specification and the stimulus signal, as taught by Eagleman for the advantage to encode/map feature sets associated with a set of objects to one or more of: subdomains, subregions, sub-clusters, sublayers, etc. of an array of tactile interface devices so different stimulus aspects are associated with the array of tactile interface devices (Eagleman; ¶064).

Response to Arguments
Applicant's arguments filed 9/03/2022 have been fully considered but they are not persuasive.

Applicant’s Arguments:
(1) (Remarks, filed 9/03/2022, pg. 6, para. 5 – pg. 7 para. 1)
In rejecting claim 15, Applicant argues that Venkatesan does not teach a translator configured with the intelligence to convert a received signal from either one of two protocols to a single standard protocol. Paragraph 68 merely discusses converting a single set of data into one or more standardized protocols. 

Examiner respectfully disagrees. Examiner posits that Venkatesan in ¶068 teaches a protocol manager which encodes haptic drive signals according to one or more standardized or proprietary protocols associated with a host device and controller.   Examiner asserts that a protocol manager encoding haptic drive signals according to one or more standardized or proprietary protocols” is equivalent to an intelligence to convert a received signal from either one of two protocols to a single standard protocol because one of two protocols is the single set of data. Examiner suggests further narrowing the language to better describe the invention for use with a variety of different types of stimulus modules each having different proprietary protocols, enabling much more flexibility than those in the prior art. 

[End of Arguments]. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            

						/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684